Bullard, J.
delivered the opinion of the court.
The petitioners represent that they are the surviving children and heirs of Charles Mathurin Huset, deceased. That at his death they, and those whom they represent, were all minors, and that their father died seized, among other things, of a tract of land on the bayou Lafourche, and a certain slave called Isabella and her children. They represent that on the 25th of September 1812, the property was sold at auction, by authority of the Court of Probates, of the the parish of Lafourche Interior, and that the land is now in possession of the defendants Lefebvre and Guidry, and the slave in that of Ayon. They allege that the proceedings and formalities required by law, for the disposition and sale of the property of minors were not had and complied with previous to said sale; and particularly, 1st. that Marie Haché, their natural tutrix, did not take an oath as tutrix; 2d. that no under tutor was appointed; 3d. that no family meeting was called; 4th. that *605the sale was not advertised according to law; and 5th. that their tutrix became a purchaser of a part of the property. They concluded by praying judgment for the land and slave and her increase.
The defendants specially deny in their answer the heir-ship of the plaintiffs, and generally the facts alleged in the petition. The defendant Lefebvre, further sets up his title to the land under a sale of the estate of Charles Baird, deceased, he pleads prescription, and calls in the heirs of Baird as warrantors. The defendant Guidry, also sets up title to another portion of the land, under a conveyance from Michel Martin, and they both claim the value of improvements made on the land. The defendant Ayon sets up «title to the slaves under a conveyance made in the year 1816, by the mother of the plaintiffs, Marie Haché, and pleads prescription.
Amended answers were afterwards filed. with the leave of the court, in which the defendants oppose to the plaintiffs the exception of warranty, alleging that they, the plaintiffs, are the heirs of their mother, who sold and was bound to warrant, and that the price paid for the property was received by, or went to the benefit of the plaintiffs; and then pray that in case of eviction, the plaintiffs may be condemned to refund the price paid by them. They aver that the plaintiffs by receiving the price have ratified the sales of which they complain.
The plaintiffs took a non-suit as to the defendant Ayon, and the cause as to the other defendants was tried by a jury, who found a verdict for the defendants, and the plaintiffs appealed.
The property possessed by Huset, father, at the time of his death, is presumed to have been of the community, and consequently one half belonged to the widow. It is therefore only in relation to the sale of one undivided half of the land that the plaintiffs had a right to complain.
It is not necessary to inquire whether the sale by authority of the Court of Probates in September 1812, was legal, or whether it was null and void for want of those forms and solemnities required by law for the sale of minors property. *606This court has decided after solemn argument, that if minors, after arriving at the age of majority, expressly or tacitly approve of the alienation, they cannot afterwards sue for the property. Chesneau’s Heirs vs. Sadler, 10 Martin’s Rep. 726. Minor’s Grounse vs. Abat’s Executors, April term, 1834.
If minors after coming of age, either expressly or tacitly approve of the alienation of their property while niuler age, they cannot sue for its recovery.
A receipt given by the widow to a purchaser of property held in community between her and her children, is admissible in evidence to show payment of tlie price, against the latter in a suit to recover back the property as having been illegally
A verdict made up from the evidence of the case, not manifestly wrong, will not be disturbed.
This approval on the part of the plaintiffs is expressly pleaded, and that issue was tried by a jury who found it in favor of the defendants. A mass of evidence was submitted and comes before us on the record, to show that the plaintiffs had given receipts for balances due them from the estates both of their father and mother. It is clear that if they have become heirs unconditionally of both their parents, they cannot recover.
The plaintiffs rely on a bill of exception to which our attention is called. The defendant offered in evidence a copy of a receipt given by the widow Huset to Jacques Verret for the last payment of the purchase money of the tract of land bought by him at the sale of the estate in 1812, which receipt bore date in 1815. Its introduction was opposed by plaintiffs oh the ground that their mother was not duly qualified as their tutrix until after the date of the receipt. It was admitted and the plaintiffs took a bill of exceptions. We think the court did not err. The effect which such evidence should have was another question; as evidence of payment by a purchaser at the public sale to the widow who had a right to receive one half in her own right, it was clearly admisible.
• The evidence both! documentary and parole seems to have satisfied the jury and the court of the first instance, that the plaintiffs had received the proceeds of the sales of which they complain, and that they had become the heirs of their mother unconditionally, and consequently precluded from recovery by the exception of warranty. We are not enabled from an examination of the evidence to say that the verdict was manifestly wrong.
• It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.